 

Case 18-26126 Doc 5 Filed 12/07/18 Page 1 of2

Fili in this information to identify your case:

 

Debt0r1 TOi AYTCH ; t .~. t

 

 

 

 

 

 

First Name Middle Name Last Name
Debt0r2 ‘ ~ l qz
(Spouseif,filing) FirstName Midd|e Name LastName ‘ § ' v
United States Bankruptcy Court for the: D|STR|CT OF MARYLAND 1343 §§ l§i`¢tisvil § §
DiSTi~’c§Ci "`* ria L ter
Case number BALTH~¢ §§
(rri<nown) |:| Check if this is an

amended filing

 

Official Form 108 _
Statement of intention for individuals Fi|ing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possib|e. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

mist Your Creditors Who Have Secured C|aims

1. For any creditors that you listed in Part1 of Schedu|e D: Creditors Who Have C|aims Secured by Property (Official Form 106D), fill in the
information beiow.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Scheduie C?
CreditOl"S Capital One auto finance i:i Surrender the property. m NO
name: ij Retain the property and redeem it.
, . - Retain the property and enter into a . Yes
Descrlpflon Of 2016 NlSSAN ALTlMA 70000 Ream-,mation Agreemem'

property miles
Securing debt Location: 11005 CHELSEA
WAY, Laufel MD 20723

i:i Retain the property and [explain]:

 

 

mt Your Unexpired Personal Property l

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Describe your unexpired personal property leases Wiii the lease be assumed?
Lessor's name: |:_| No
Description of leased
Property: |:i Yes
Lessor's name: |:] NO
Description of leased
Property: L__| Yes
Officiai Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1

Software Copyright (c) 1996-2018 Best Case` LLC - www.bestcase.com Best Case Bani<ruptcy

 

Case 18-26126 Doc 5 Filed 12/07/18 Page 2 of2

Debt0r1 T()| AYTCH Case number (/fknown)

 

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Be|ow

 

 

|:|i]|:ii:i|:ii:|i]i]l:||:i

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

Under penalty of perjury, i declare that i have indicated my intention about any property of my estate that secures a debt and any personal

property that iss/ub'eot to expired iease.
X /‘ @M X

 

TOI AY`i"CH Signature of Debtor 2
Signature of Debtor 1

Dafe December 6, 2018 Date

 

 

Officiai Form 108 Statement of intention for individuals Fi|ing Under Chapter 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

 

page 2

Best Case Bankruptcy

